DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.


Claims Status
Claims 1-5, 9, 13-17 are amended.  Claims 6-8 and 10-12 are cancelled.  Claims 1-5, 9, and 13-17 are pending.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendments to the claims.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-5 and 9 are withdrawn in view of the amendments to claim 1.  The rejection in section 6 of the previous Office Action is also withdrawn in view of the cancellation of the claim.
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.  The Office initially reviewed arguments against the cited references in an after final submission.  Applicant initially argues that the cited Kohls reference does not disclose the two devices.  As best understood by the Office, Applicant meant that the devices must be separate and individual.  However, the claim does not require such separation and individuality.  Applicant also argues on page 10 that the common cluster interface 125 is connected to both servers 130 and 132.  Applicant also correctly notes that Kohls discloses that the multiple comm devices in 125 operate on a single bus and reference one example where 8 modem reside on a single bus.  The Office initially agreed with that assessment, but in confirming those arguments again, the Office noted some distinguishing language in [0027] of Kohls.  First, Kohl’s discloses:
“Preferably, the cluster interface 125 includes a plurality of redundant communications devices, such as modems or other network access cards, for example, to receive data from the ECG unit 110 …”
Thus, Kohls can take on any number of comm devices for moving data between the ECG and the servers 130 and 132.  Kohls then discloses:
“Preferably, the multiple communications devices operate on a single bus. For example, the cluster interface 125 may include a bank of eight modems that operate on a single bus to receive data from the ECG unit 110.”
The key term above is underlined.  Kohls notes merely states that it is preferable to use a single bus, but the term “preferably” does not make that an absolute necessity meaning that other numbers are possible.  Based on above, one could include four different comm devices that each operate on their own bus (data path).  One can pair up two comm devices with 130 and the other two comm devices with 132 to form the two claimed devices.  The Office included another evidentiary reference to show this possibility.  
Applicant then argues that Kohls fails to disclose the final limitation in claim 1 regarding the combining of ECG data from both devices.  In arguing against this, Applicant argues that Baum does not teach this limitation but rather discloses methods and apparatus providing the ability to organize, index, search, and present time series data based on searches (pg. 11).  While that is true, Applicant did not address the argument presented in section 12 of the last Office Action with any particularity.  The Office disagrees for the reasons cited in section 12.
Claim 1 was also amended to address a 112 issue in the second to last clause of claim 1.  New claim language was introduced to clarify the claimed invention and it is argued by Applicant on page 12 that none of the cited references disclose the new claim language.   The Office, in rejecting the previous written limitations, essentially interpreted the limitations as being equivalent to that in the new amended claim language as explain in section 11 of the previous Office Action.  The rejections are maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states that the electrocardiogram measurement apparatus preferentially transmits data to the first device unless the apparatus is not in communication with the first device.  The word “preferentially” is indefinite as it is unclear whether the claim requires transmission as it may only prefer to do so, but refuse or it may prefer but do something else.  The Office interpreted the claim to include these possibilities.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. (US 2003/0060689, cited in the previous Office Action) in view of Kottomtharayil et al. (US 2007/0198722, hereinafter referred to as “K”) and Baum et al. (US 2008/0215546) as evidenced by Farringdon et al. (US 2005/0113703) and McKean et al. (US 2003/0163655).
Regarding claim 1, Kohls et al. disclose an electrocardiogram measurement system (Fig. 1) comprising:
a first device comprising a first processor, a first communication unit, and a second communication unit, the first device configured to receive first electrocardiogram data and measured time information from an electrocardiogram measurement apparatus via the first communication unit and configured to store the first electrocardiogram data measured by the electrocardiogram measurement apparatus for first time period; and a second device comprising a second processor, a third communication unit, and a fourth communication unit, the second device configured to receive second electrocardiogram data and measured time information from the electrocardiogram measurement apparatus via the third communication unit and store the second electrocardiogram data measured by the electrocardiogram measurement apparatus for second time period (the above limitations are identified in the image and discussion below),
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    843
    736
    media_image1.png
    Greyscale

Each hi-lighted circle represents one of the two claimed devices.  In [0024]-[0027], each structure is part of an ASP which inherently includes at least one processor.  Interface 125 includes a plurality of communication devices as outlined in [0027].  In this case, a plurality could include at least four comm devices for communication between the ECG unit and servers 130 and 132.  Kohls even provides one example for up to eight modems which would satisfy the number of communication devices claimed.   Kohls also discloses that it is preferable to place all the comm devices on a single bus, but the use of the term “preferably” in [0027] clearly indicates that this is not necessary and that other options are possible (i.e. a plural number of buses or 1+).   Therefore one can clearly delineate two devices from the disclosure: 130 + 2 comm devices on separate buses and 132 + 2 comm devices on separate buses.  The McKean reference provides support for multiple buses directing data from a source to a RAID (see [0034] and Fig. 1 where computer 102 may send data to storage RAID 108 via a bus or busses 150.  Thus, such a configuration of multiple busses was known in the arts at the time of the filing of the application.  Each server acquires ECG data from ECG measurement apparatus 110.  [0026] states that data/information is distributed among the plurality of disks for data storage (only two are shown in Fig. 1 but more are possible, thus storing data at different locations inherently occurs at least during first and second time periods).  Per [0026], data may include ECG data and other waveform data (the Office believes time information is inherent in the stored ECG data as many common indicators of health computed from ECG data requires a knowledge of timing, e.g. heart rate from ECG requires timing and in [0057] a doctor may eventually retrieve ECG data for viewing which would inherently require timing; the Farringdon reference is cited for evidentiary support for recording ECG data with associated time stamps, see [0016]).
Kohls et al. do not disclose wherein the electrocardiogram measurement apparatus preferentially transmits the first electrocardiogram data to the first device via the first communication unit such that the second electrocardiogram data is being transmitted to the second device via the third communication unit while the electrocardiogram measurement apparatus is not communicating with the first device; the first time period is a time period during which the first device communicates with the electrocardiogram measurement apparatus, the second time period is a time period during which the second device communicates with the electrocardiogram measurement apparatus and the first device does not communicate with the electrocardiogram measurement apparatus.  The Office interpreted these limitations as a data recordation strategy using multiple storage possibilities that is generally known in the storage arts.  For example, K teaches a system and method for granular resource management in a storage network (see Abstract) that relates to data transmission schemes used during a storage operation.  K teaches that current systems for network storage are inefficient in the use of storage resources (end of [0021]).  K teaches a method of routing data to different storage sites (see claim 1 which states, “A method for routing data to a plurality of storage operation paths in a data storage system, comprising: determining the plurality of storage operation paths available for a storage operation; evaluating network operation; selecting at least one of the plurality of storage operation paths based network operating conditions; and allocating data transmission operations associated with the storage operation to the selected storage operation paths for performing a storage operation.” – thus this teaches a data routing scheme that reads on the claimed strategy in claim 1 – to route data to an alternate storage site when an initial site may not be available – meaning no communication between devices).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kohls’ ECG data storage system to selectively choose a different storage site if another site is not available because Kohls teaches that this can provide a more efficient use of storage. 
Kohls also do not expressly disclose the first device receives the second electrocardiogram data from the second device via the second communication unit for third time period, stores the second electrocardiogram data, and generates combined data by combining the first electrocardiogram data and the second electrocardiogram data using measured time information included the first and the second electrocardiogram data.  The Office interpreted this as reconstructing the data stored in different locations by using a time stamp data associated with each data point to ensure data is accurately represented temporally.  Although this may be implicit in the RAID features discussed in Kohls, the Office believes reconstruction of data stored in separate locations and using time information is generally known to persons of ordinary skill in the art at the time of the filing of the invention.  For example, Baum teach a time series search engine that is a computer implemented algorithm for collecting data from multiple, disparate sources time series data that uses time (i.e. time data associated with data) to index (order) and present search results (see [0016] and also [0035]/claim2 which notes that the system can accommodate data that is temporally out of order).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kohls system to implement a data reconstruction technique that can place time series data (ECG in this specific instance) in temporal order as generally taught by Baum for subsequent analysis because it can accommodate data stored in many disparate sources and formats which would yield a more robust system.  Baum does specifically state a first device performs the aggregation, but the Office believes the decision regarding where to perform the data aggregation is a matter of design choice that fails to distinguish over the combined teachings of Kohls, K, and Baum.  One would expect the execution of the data combination step to be successful at any relevant location.
Regarding claim 2, Kohls et al. disclose wherein the first device displays the combined data using an application program (see box 340 in Fig. 3 which shows the devices data display capabilities).
Regarding claim 3, K teach wherein the first device is further configured to: determine that a connection status information of the second device indicates a connection with the electrocardiogram measurement apparatus; transmit a release command to the second device; and upon receipt of the connection status information of the second device indicative of the release from the electrocardiogram measurement apparatus, connect with the electrocardiogram measurement apparatus (at [0056], K teaches that a desired storage component may be selected for storage operations – i.e. indicating a preferred storage spot; however, as previously noted, alternatives can be used when the preferred storage is unavailable; it is implied that if the preferred becomes available again, storage would resume and would inherently require device handshaking communications).  The rationale for modifying remains the same.
Regarding claim 4, K teach wherein the first device is further configured to determine that a connection status information of the second device indicates no connection with the electrocardiogram measurement apparatus, transmit a connection command to the second device; and instruct the second device to be connected with the electrocardiogram measurement apparatus (this is inherent in the teachings of K where an available storage resource is located to continue storage operations).  The rationale for modifying remains the same.
Claims 13-16 are methods performed by the system of claims 1-5 and are rejected using the same arguments as above. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. in view of Kottomtharayil et al. (hereinafter referred to as “K”) and Baum et al. as evidenced by Farringdon et al. and Mckean et al. as applied to claim 1 and further in view of Grosskopf (US 4250888, cited in the previous Office Action).
Regarding claim 5, Kohls et al. do not disclose wherein the electrocardiogram measurement apparatus is configured to generate a warning signal, when there is no external device that is able to receive available electrocardiogram data.  However, Grosskopf teaches a heartbeat/EKG monitor (Fig, 3) that generates a warning when storage capacity is exhausted (see claim 4).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kohls et al. to include a warning signal as taught by Grosskopf to alert the user when storage is no longer available because this allows the user to take immediate action to fix the issue (rather than being in the dark about it).  There would have been a reasonable expectation of success given that warnings are well-known in the art and only require additional programming instructions.  Claim 17 is the method performed by the system of claim 5 and is rejected using the same argument above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. in view of Kottomtharayil et al. (hereinafter referred to as “K”) and Baum et al. as evidenced by Farringdon et al.  and McKean et al. as applied to claim 1 and further in view of Gold (US 2002/0101711, cited in the previous Office Action).
Regarding claim 9, Kohls et al. do not disclose wherein the first device is further configured to generate a warning signal to receive a third electrocardiogram data measured in the electrocardiogram measurement apparatus, when both the first device and second device are disconnected.  However, Gold teaches a RAID system that includes an alert message for RAID hardware failures (such failure interpreted as there being no external device that is able to receive the ECG data – see [0103] – “In the event of a non-fatal RAID hardware failure, the RAID management module can display a set of hardware failure alert messages, on the status page of the web administration interface, and on the LCD interface 103 of the computer entity itself. Hardware failure alerts display a "critical severity" message”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kohls to include the claimed warning signal as taught by Gold for notifying a user as to a failure in the data storage system because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 1-5, 9, and 13-17 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791